Determination unanimously confirmed as to the first charge. As to the second charge, determination annulled, with $50 costs and disbursements to the petitioner, the charge dismissed and the fine remitted on the ground that there was not sufficient legal evidence to sustain said charge. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.; Martin, P. J., dissents and votes to confirm the determination of the respondent with respect to the second charge. Settle order on notice. [184 Misc. 131.]